OPINION
SCHELLHAS, Judge.
Appellant Corey Eichers challenges his convictions of two first-degree controlled-substance crimes under Minn.Stat. § 152.021, subd. 1(1) (2010). Eichers argues that (1) removal of an airmail package from an airport conveyor belt for the purpose of a narcotics dog sniff constituted a seizure under the United States or Minnesota Constitutions; (2) even if removal of the airmail package from the airport conveyor belt did not constitute a seizure, subjecting the package to a narcotics dog sniff constituted a search that required reasonable, articulable suspicion; (3) the narcotics dog sniff of the airmail package was not supported by reasonable, articulable suspicion; and (4) the search warrant for the contents of the package was void because the affidavit supporting the warrant application recklessly misrepresented a critical fact. We affirm.
FACTS
Minneapolis — St. Paul International Airport Police Narcotics-Interdiction Officer Mark Meyer has specialized training in drug detection and has been assigned to the Airport Police Narcotics Interdiction Unit since September 1997. He has been an Airport Police Officer since 1990. Officer Meyer works with Brio, a dog that is certified by the United States Police Canine Association to detect cocaine and methamphetamine, among other controlled substances.
While working at a UPS Parcel Sorting Station at the airport in September 2011, Officer Meyer noticed a package traveling on the conveyor belt that was shipped from the UPS Store in Phoenix, Arizona, via “UPS NEXT DAY AIR” to Eichers in Avon, Minnesota. Officer Meyer considered the package suspicious and removed it from the conveyor belt to “take a careful look at the air bill” and “found the following suspicious”:
1. The package was shipped from Phoenix, AZ. This is a source city and state for narcotics. 2. Your affiant has found narcotics shipped through UPS from Phoenix many times in the past. 3. The package was sent via [A]ir [Sjervice. Drug couriers use the Air Service because the narcotics will be in the system a shorter time. Air service is very expensive and usually done only by companies. 4. The package appears to be sent from person to person, no company’s involved. All of these characteristics are consistent with previous packages that your affiant has found to contain illegal substances.
Because Officer Meyer suspected that the package contained narcotics, he placed it on the floor with 20-25 other packages, *215brought Brio into the room, and commanded Brio to “ ‘Seek Dope.’ ” Brio first sniffed other packages and then went to the suspect package and sat, “giving her indication for the odor of narcotics emitting from th[at] package only.” The record is silent on the duration of the dog sniff.
Based on the above information, Officer Meyer obtained a search warrant, executed it, and found that the contents of the package consisted of 225.1 grams of cocaine and 29.6 grams of methamphetamine. An officer repackaged the contents, and Eichers accepted delivery of the package. Law enforcement then arrested Eichers, and respondent State of Minnesota charged Eichers with two counts of first-degree controlled-substanee crime.
Eichers moved to suppress evidence of the controlled substances. The district court denied his motion. The court concluded that Officer Meyer “did not have a reasonable, particularized basis to support his impression that the parcel contained contraband.” But the court also concluded that, “based upon the minimal expectation of privacy associated with a parcel entrusted to a third party, ... a brief detention [of the package] for closer non-invasive inspection that [did] not deprive the carrier of custody or delay delivery [did] not constitute a seizure and [did not] need [to] be justified by reasonable suspicion” and based in part on the “standard and reasoning of State v. Kolb, ... reasonable suspicion was not necessary to justify the dog sniff.” Eichers reserved his right to contest the district court’s denial of his suppression motion, and the parties stipulated to all facts and proceeded under Minn. R.Crim. P. 26.01, subd. 4.
Based on the stipulated facts, the court found Eichers guilty of both counts of first-degree controlled-substanee crime. This appeal follows.
ISSUES
I. Did the police officer seize the airmail package under U.S. Const, amend. IV or Minn. Const, art. I, § 10, when he merely removed the package from the airport conveyor belt for a brief visual inspection?
II. Did the police officer seize the airmail package under U.S. Const, amend. IV or Minn. Const, art. I, § 10, when he prolonged the removal of the package from the conveyor belt for the purpose of subjecting it to a narcotics dog sniff?
III. Was the narcotics dog sniff of the airmail package a search under U.S. Const, amend. IV or Minn. Const, art. I, § 10, that required reasonable, articulable suspicion that the package contained contraband?
IV. Did the police officer have reasonable, articulable suspicion that the airmail package contained contraband when he prolonged its removal from the airport conveyor belt and subjected it to a narcotics dog sniff?
V. Was the search warrant for the contents of the airmail package void because of a material misrepresentation of a fact contained in the affidavit that supported the search-warrant application?
ANALYSIS
 When reviewing pretrial orders concerning the suppression of evidence, an appellate court reviews the district court’s legal determinations de novo and its factual findings for clear error. State v. Milton, 821 N.W.2d 789, 798 (Minn.2012). The United States and Minnesota Constitutions prohibit “unreasonable searches and seizures.” U.S. Const, amend. IV; Minn. Const, art. I, § 10. “A defendant’s ‘rights to challenge any search under Article I, Section 10 of the *216Minnesota Constitution are coextensive with [the defendant’s] rights under the Fourth Amendment to the United States Constitution.’ ’” State v. Griffin, 834 N.W.2d 688, 695-96 (Minn.2013) (quoting State v. Carter, 596 N.W.2d 654, 656 (Minn.1999)).
“We review de novo a district court’s ruling on constitutional questions involving searches and seizures.” State v. Anderson, 733 N.W.2d 128, 136 (Minn.2007); see In re Welfare of G.M., 560 N.W.2d 687, 690 (Minn.1997) (noting that standard for reviewing district court’s reasonable-suspicion determination for Terry stops and probable-cause determination for warrantless searches is de novo). We will not reverse a correct decision by the district court simply because we disagree with its reasoning. See Kahn v. State, 289 N.W.2d 737, 745 (Minn.1980) (noting, in a civil case, that the supreme court will not “reverse on appeal a correct decision simply because it is based on incorrect reasons”); see also State v. Fellegy, 819 N.W.2d 700, 707 (Minn.App.2012) (“We may affirm the district court on any ground, including one not relied on by the district court.”), review denied (Minn. Oct. 16, 2012).
“A ‘seizure’ of [a package possessed by a private freight carrier] occurs when there is some meaningful interference with an individual’s possessory interests in that property.” United States v. Jacobsen, 466 U.S. 109, 113, 104 S.Ct. 1652, 1656, 80 L.Ed.2d 85 (1984), quoted in United States v. Demoss, 279 F.3d 632, 635 (8th Cir.2002). A meaningful interference with an individual’s possessory interests in the property occurs when an officer asserts “dominion and control over the package and its contents.” Jacobsen, 466 U.S. at 120, 104 S.Ct. at 1660.
No Minnesota appellate court has squarely addressed the seizure of a mailed package, but the United States Supreme Court has addressed the issue.1 “The Eighth Circuit also has addressed search- and-seizure issues pertaining to mailed packages.2 Although not binding on Minnesota state courts, Eighth Circuit caselaw can be persuasive. See Minn. Twins P’ship v. State, 592 N.W.2d 847, 854-55 (Minn.1999) (treating federal circuit court interpretation of Supreme Court caselaw as persuasive but not binding), cert. denied, 528 U.S. 1013, 120 S.Ct. 517, 145 L.Ed.2d 400 (1999); State v. McClen*217ton, 781 N.W.2d 181, 191 (Minn.App.2010) (“We recognize that although we are not bound to follow precedent from other states or federal courts, these authorities can be persuasive.”), review denied (Minn. June 29, 2010), and cert. denied, — U.S. —, 131 S.Ct. 530, 178 L.Ed.2d 390 (2010).
 “When a defendant alleges that a search violated his constitutional rights, we determine whether the search has infringed an interest of the defendant which the Fourth Amendment was designed to protect.” Griffin, 834 N.W.2d at 696 (quotation omitted). Here, Eichers had a reasonable expectation of privacy in his sealed package entrusted to UPS. See Jacobsen, 466 U.S. at 114, 104 S.Ct. at 1657 (“Letters and other sealed packages are in the general class of effects in which the public at large has a legitimate expectation of privacy... .”); United States v. Van Leeuwen, 397 U.S. 249, 251, 90 S.Ct. 1029, 1031, 25 L.Ed.2d 282 (1970) (“It has long been held that first-class mail such as letters and sealed packages subject to letter postage ... is free from inspection by postal authorities, except in the manner provided by the Fourth Amendment.”); Ex Parte Jackson, 96 U.S. 727, 733, - S.Ct. -, 24 L.Ed. 877 (1877) (“Letters and sealed packages of this kind in the mail are as fully guarded from examination and inspection, except as to their outward form and weight, as if they were retained by the parties forwarding them in their own domiciles. The constitutional guaranty of the right of the people to be secure in their papers against unreasonable searches and seizures extends to their papers, thus closed against inspection, wherever they may be.”); State v. Barajas, 817 N.W.2d 204, 215 (Minn.App.2012) (recognizing that constitutional protection extends to “sealed letters or packages in the mail”), review denied (Minn. Oct. 16, 2012).
We are mindful that, since “9/11,” thé flying public’s expectation of privacy and freedom from intrusion in their persons and belongings has diminished dramatically, and that, perhaps, this diminution in the expectation of privacy and freedom from intrusion is applicable to sealed packages placed in the stream of mail for air delivery. But this court may not overrule Supreme Court precedent or hold that the Minnesota Constitution offers different protection. See United States v. Hatter, 532 U.S. 557, 567, 121 S.Ct. 1782, 1790, 149 L.Ed.2d 820 (2001) (“[I]t is this Court’s prerogative alone to overrule one of its precedents.” (quotation omitted)); State v. Brist, 812 N.W.2d 51, 54 (Minn.2012) (“We have therefore recognized that, when we consider matters arising under the United States Constitution, we.are bound to apply Supreme Court decisions that are on point and are good law.”), cert. denied, —— U.S. ——, 133 S.Ct. 36, —— L.Ed.2d —— (2012); Carter, 596 N.W.2d at 657 (“[The] state supreme court may interpret its own state constitution ... [and] as the highest court of this state, [is] independently responsible for safeguarding the rights of [its] citizens.” (quotations omitted)).
I. A seizure did not occur under U.S. Const, amend. IV or Minn. Const, art. I, § 10, when the police officer merely removed the airmail package from the airport conveyor belt for a brief visual inspection.
“To comport with Fourth Amendment protections, postal inspectors must possess a reasonable suspicion based on articulable facts that a package contains contraband before they may detain the package for inspection.” United States v. Terriques, 319 F.3d 1051, 1055 (8th Cir.2003). The defendant “ ‘has the burden of establishing that his own Fourth Amend*218ment rights were violated by the challenged search or seizure.’ ” Griffin, 834 N.W.2d at 696 (quoting Rakas v. Illinois, 439 U.S. 128, 130 n. 1, 99 S.Ct. 421, 424 n. 1, 58 L.Ed.2d 387 (1978)).
We first address whether Officer Meyer seized the package when he merely removed it from the airport conveyor belt for a brief visual inspection. “Mere handling of a package does not constitute seizure.” Terriques, 319 F.3d at 1055 (noting that merely lifting the package off the conveyor belt is not meaningful interference because “it takes a matter of seconds ... to evaluate a package” and shipping a package “virtually guarantees” that its external characteristics will be observed, potentially by law enforcement (quotations omitted)). Similarly, a drug-interdiction officer’s lifting of a package from a FedEx conveyor belt is not a seizure in the constitutional sense because the officer is not removing the package from the stream of mail. United States v. Gomez, 312 F.3d 920, 923 n. 2 (8th Cir.2002) (stating that “there was no seizure until the respective officers exerted dominion and control over the packages by deciding to go beyond a superficial inspection of the exterior of the packages and to detain the packages for further inquiry into characteristics that could not be observed by merely holding the package”); see Demoss, 279 F.3d at 636 (stating that “[t]he package was not ‘seized’ for Fourth Amendment purposes by [officer] lifting it from the conveyor belt”). But see United States v. Huerta, 655 F.3d 806, 807-08 (8th Cir.2011) (noting, in a case in which an officer investigated a package while on a mail cart, that “[t]he government conceded that [the officer] seized the package when he removed it from the mail cart”).
We conclude that Officer Meyer’s mere removal of the airmail package for a brief visual inspection did not constitute a seizure under the federal and state constitutions because the officer’s action did not constitute a meaningful interference with any of Eichers’s possessory interests in the property.
II. The officer seized the airmail package when he prolonged its removal from the conveyor belt for the purpose of subjecting it to a narcotics dog sniff.
Eichers argues that, under the United States and Minnesota Constitutions, Officer Meyer’s removal of the airmail package from the conveyor belt for the purpose of a narcotics dog sniff was a seizure that required reasonable, articula-ble suspicion. We agree. See, e.g., Huerta, 655 F.3d at 808 (“[A] law enforcement officer may seize a package in the mail for investigative purposes only if he has reasonable suspicion that the package contains contraband.”).
We conclude that Officer Meyer seized the airmail package when he prolonged its removal from the conveyor belt for the purpose of subjecting it to a narcotics dog sniff and when he subjected it to a dog sniff because he asserted dominion and control over the package and its contents and meaningfully interfered with Eichers’s possessory interests in the package by removing it from the stream of mail. See Jacobsen, 466 U.S. at 113, 120, 104 S.Ct. at 1656, 1660; United States v. Lakoskey, 462 F.3d 965, 976 (8th Cir.2006) (“On this record, it is clear that the package was seized when it was pulled from the regular stream of mail and subjected to a dog sniff.”), cert. denied, 549 U.S. 1259, 127 S.Ct. 1388, 167 L.Ed.2d 171 (2007); United States v. Logan, 362 F.3d 530, 533 (8th Cir.2004) (“[T]his package was seized for Fourth Amendment purposes when [the officer] detained it and subjected it to a canine sniff.”); United States v. Morones, *219355 F.3d 1108, 1111 (8th Cir.2004) (“[The officer] exercised ‘meaningful interference’ with Morones’s ‘possessory interests’ in the package — that is, he seized it — when he removed it from the mail stream and held it for the dog sniff.”); United States v. Walker, 324 F.3d 1032, 1036 (8th Cir.2003) (“[W]hen [the officer] moved the package to a separate room for a canine sniff, the package was seized for Fourth Amendment purposes.”), cert. denied, 540 U.S. 898, 124 S.Ct. 247, 157 L.Ed.2d 178 (2003); Demoss, 279 F.3d at 636 (“As [officer] moved the package away from the conveyor belt and detained the package for a canine sniff, he exerted dominion and control over the package, that is, the package was seized for Fourth Amendment purposes.” (quotation omitted)); cf. United States v. Vasquez, 213 F.3d 425, 426 (8th Cir.2000) (“[T]he officers’ actions in examining the outside of the [Federal Express] package and then subjecting the package to a dog sniff as it sat at the rear of the delivery truck do not constitute a detention requiring a reasonable, articulable suspicion because, at that point, the officers had not delayed or otherwise interfered with the normal processing of the package.”).
III. The narcotics dog sniff of the airmail package constituted a search under Minn. Const, art. I, § 10, that required reasonable, articula-ble suspicion.
Eichers had an expectation of privacy in the airmail package. See Jacobsen, 466 U.S. at 114, 104 S.Ct. at 1657 (“Letters and other sealed packages are in the general class of effects in which the public at large has a legitimate expectation of privacy... .”); Barajas, 817 N.W.2d at 215 (citation omitted) (recognizing that constitutional protection extends even to “sealed letters or packages in the mail”). Eichers argues that the narcotics dog sniff was a search under Minn. Const, art. I, § 10, that required reasonable, articulable suspicion that the package contained contraband. He also argues that the district court’s reliance on State v. Kolb, 674 N.W.2d 238 (Minn.App.2004), review denied (Minn. Apr. 20, 2004), was misplaced and should not affect our analysis because an impounded car is distinct from airmail for investigatory purposes.
In Kolb, this court addressed the constitutionality of an officer subjecting the exterior of a lawfully impounded vehicle to a narcotics dog sniff without reasonable, articulable suspicion that the vehicle contained narcotics. 674 N.W.2d at 238-42. We held in Kolb that reasonable, ar-ticulable suspicion was not necessary for the dog sniff around the exterior of the lawfully impounded vehicle. Id. at 239. Relying heavily on Kolb, the district court concluded that the dog sniff alone did not require reasonable, articulable suspicion. The district court noted that a parcel that was “voluntarily surrendered] ... for handling and shipment by air” lacked any meaningful distinction from a lawfully impounded vehicle. But police are free to perform highly invasive warrantless searches of impounded automobiles. See State v. Gauster, 752 N.W.2d 496, 502 (Minn.2008) (“[I]nventory searches are now a well-defined exception to the warrant requirement.” (quotation omitted)); see also South Dakota v. Opperman, 428 U.S. 364, 369, 96 S.Ct. 3092, 3097, 49 L.Ed.2d 1000 (1976) (“These [warrantless inventory-search] procedures developed in response to three distinct needs: the protection of the owner’s property while it remains in police custody, the protection [of] the police against claims or disputes over lost or stolen property, and the protection of the police from potential danger.” (citations omitted)). None of the needs described by the Supreme Court in *220Opperman pertain to airmail packages suspected by police to contain narcotics. We agree that the district court’s reliance on Kolb was misplaced.
We also agree that, under Minn. Const, art. I, § 10, the narcotics dog sniff was a search that required reasonable, ar-ticulable suspicion that the package contained contraband. See State v. Davis, 732 N.W.2d 173, 175-76 & n. 5 (Minn.2007) (holding that narcotics dog sniff of common hallway outside defendant’s apartment was a search that required reasonable, articulable suspicion under Minn. Const, art. I, § 10); State v. Carter, 697 N.W.2d 199, 202 (Minn.2005) (holding that narcotics dog sniff outside self-storage unit was a search within the meaning of Minn. Const, art. I, § 10, and required reasonable, articulable suspicion of criminal activity); State v. Wiegand, 645 N.W.2d 125, 127-28, 136 (Minn.2002) (holding that narcotics dog sniff around exterior of motor vehicle stopped for routine equipment violation required reasonable, articulable suspicion of drug-related criminal activity under U.S. Const, amend. IV and Minn. Const, art. I, § 10); State v. Baumann, 759 N.W.2d 237, 239 (Minn.App.2009) (citing Davis and Carter, noting that use of narcotics dog sniff in common hallway of apartment building to determine presence of narcotics in apartment unit was a search that required reasonable, articulable suspicion under Minn. Const, art. I, § 10), review denied (Minn. Mar. 31, 2009).
We conclude that the narcotics dog sniff was a search that required reasonable, articulable suspicion that the package contained contraband after considering the competing interests of the government to inspect for narcotics and an individual’s expectation of privacy and freedom from governmental intrusion. See Davis, 732 N.W.2d at 181 (“[T]he government has a significant interest in using narcotics-detection dogs in combating drug crimes and ... the public’s interest in effective criminal investigations [is] served through the use of this investigative tool.” (quotation omitted)); see also Florida v. Jardines, — U.S. —, —, 133 S.Ct. 1409, 1418, 185 L.Ed.2d 495 (2013) (Kagan, J., concurring) (“[D]rug-detection dogs are highly trained tools of law enforcement, geared to respond in distinctive ways to specific scents so as to convey clear and reliable information to their human partners. They are to the poodle down the street as high-powered binoculars are to a piece of plain glass. Like the binoculars, a drug-detection dog is a specialized device for discovering objects not in plain view (or plain smell).” (citation omitted)); Carter, 697 N.W.2d at 211 n. 8 (“We specifically limit our decision to sniffs of drug-detecting dogs. We express no opinion regarding bomb-detection dogs, as to which the special needs of law enforcement might well be significantly greater.”).
IV. The officer had reasonable, articu-lable suspicion that the airmail package contained contraband when he seized it for the purpose of subjecting it to a narcotics dog sniff and searched it with the assistance of the narcotics dog.
Eichers argues that Officer Meyer lacked reasonable, articulable suspicion that the airmail package contained contraband when Officer Meyer seized it for the purpose of subjecting it to a narcotics dog sniff and searched it with the assistance of the narcotics dog. The district court agreed with Eichers, concluding that Officer Meyer “did not have a reasonable, particularized basis to support his impression that the parcel contained contraband”; that Officer Meyer’s “brief detention [of the package] for closer non-invasive inspection ... [did] not deprive the carrier *221of custody or delay delivery [and did] not constitute a seizure and need not be justified by reasonable suspicion”; and that “reasonable suspicion was not necessary to justify the dog sniff.” We disagree.
We review de novo a district court’s determination of reasonable suspicion of illegal activity. State v. Smith, 814 N.W.2d 346, 350 (Minn.2012). “[A] law enforcement officer may seize a package in the mail for investigative purposes only if he has reasonable suspicion that the package contains contraband.” Huerta, 655 F.3d at 808. “Reasonable suspicion must be particularized and based on specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant [the] intrusion.” Smith, 814 N.W.2d at 352 (quotations omitted). But “[t]he reasonable-suspicion standard is not high” and “is less demanding than the standard for probable cause or a preponderance of the evidence.” State v. Diede, 795 N.W.2d 836, 843 (Minn.2011) (quotations omitted).
To determine whether the suspicion was reasonable, we apply “an objective, totality-of-the-eircumstanees test” to the articulated and particularized “facts available to the officer at the moment of the seizure.” Smith, 814 N.W.2d at 351 (quotation omitted). We do not examine each factor individually to determine its appropriate weight; instead, we look at the totality of the circumstances of the case. See United States v. Arvizu, 534 U.S. 266, 273, 122 S.Ct. 744, 750, 151 L.Ed.2d 740 (2002) (“[W]e have said repeatedly that [reviewing courts] must look at the ‘totality of the circumstances’ of each case to see whether the detaining officer has a ‘particularized and objective basis’ for suspecting legal wrongdoing.”). And we are mindful that “by virtue of the special training they receive, police officers articulating a reasonable suspicion may make inferences and deductions that might well elude an untrained person.” Smith, 814 N.W.2d at 352 (quotation omitted). “[W]holly lawful conduct might justify the suspicion that criminal activity is afoot,” State v. Britton, 604 N.W.2d 84, 89 (Minn.2000), and “seemingly innocent factors may weigh into the analysis,” Davis, 732 N.W.2d at 182. But “the reasonableness of the officer’s actions is an objective inquiry, even if reasonableness is evaluated in light of an officer’s training and experience. The actual, subjective beliefs-of the officer are not the focus in evaluating reasonableness.” State v. Koppi, 798 N.W.2d 358, 363 (Minn.2011) (quotation omitted).
Here, the search-warrant application shows that, while working at the UPS Parcel Sorting Station at the airport on September 23, 2011, Officer Meyer thought that the package traveling on the conveyor belt was suspicious because it was shipped from the UPS Store in Phoenix, Arizona, via “UPS NEXT DAY AIR” to Eichers in Avon, Minnesota. He removed the package from the conveyor belt and found various items suspicious, as noted in the search-warrant application and described above. Based on his training and experience, these factors caused Officer Meyer to suspect that the airmail package contained contraband. He therefore placed the package on the floor with 20-25 other packages and subjected it to a narcotics dog sniff.
Other jurisdictions have found that the factors on which Officer Meyer based his suspicion that the airmail package contained contraband are factors that are relevant to whether an officer has reasonable, articulable suspicion to support a constitutional seizure of a mailed package. See Huerta, 655 F.3d at 809-10 (source state; shipment from a person); Lakoskey, 462 F.3d at 976 (source state); United States v. Smith, 383 F.3d 700, 704 (8th Cir.2004) *222(source state, air service, overnight delivery); Logan, 362 F.3d at 533 (source city); Demoss, 279 F.3d at 635-36 (source state; air service; handwritten label, suggesting shipment from a person; priority overnight shipping); United States v. Dennis, 115 F.3d 524, 532 (7th Cir.1997) (source city, Express Mail person to person). But see Vasquez, 213 F.3d at 426 (concluding that following factors did not support reasonable, articulable suspicion: package was from source state; package was shipped priority overnight mail; package had incorrect address, despite sender and recipient having same last name; package had handwritten air bill, suggesting person-to-person shipping; and package had no shipping account number); United States v. Johnson, 171 F.3d 601, 604-05 (8th Cir.1999) (holding following factors to be insufficient to create reasonable suspicion that package contained narcotics when officer failed to explain why facts caused him to have suspicion: source state, package mailed person-to-person at same address, handwritten label, and differing mailing zip code and return zip code).
Here, as in Logan, even though each of Officer Meyer’s enunciated factors that formed the basis of his suspicion, when considered alone, is consistent with innocent mail use, “[w]hen viewed in the aggregate by a trained law enforcement officer,” the factors give rise to the objectively reasonable suspicion needed to justify a seizure and a dog sniff. 362 F.3d at 534. Relying on his training and experience, Officer Meyer explained the relevance of the independently insignificant factors. See id.; cf. State v. Brennan, 674 N.W.2d 200, 206 (Minn.App.2004) (“Basing his conclusions on experience, rather than merely making conclusory statements, the affiant provided evidence that contributed to the district court’s finding that a fan- probability existed.... ”), review denied (Minn. Apr. 20, 2004). Based on Officer Meyer’s substantial training and experience and his articulated reasons for suspecting that the airmail package contained contraband, we conclude that Officer Meyer had reasonable, articulable suspicion that the package contained contraband when he seized it and subjected it to a narcotics dog sniff and his actions therefore were constitutionally permissible.
Y. The search warrant for the airmail package was not void.
Eichers argues that the search warrant for the airmail package was void, alleging that Officer Meyer recklessly misrepresented a critical fact in the affidavit supporting the search-warrant application. We need not reach this issue because Eichers did not raise it in the district court. See Roby v. State, 547 N.W.2d 354, 357 (Minn.1996) (“This court generally will not decide issues which were not raised before the district court....”). We nevertheless address Eichers’s argument on the merits.
Under Franks, “a search warrant is void, and the fruits of the search must be excluded, if the application includes intentional or reckless misrepresentations of fact material to the findings of probable cause.” State v. Andersen, 784 N.W.2d 320, 327 (Minn.2010) (quotation omitted); accord Franks v. Delaware, 438 U.S. 154, 171-72, 98 S.Ct. 2674, 2684, 57 L.Ed.2d 667 (1978). We review for clear error findings as to “whether the affiant deliberately made statements that were false or in reckless disregard of the truth.” Andersen, 784 N.W.2d at 327. We review de novo a conclusion as to whether the error was material. Id. “A misrepresentation or omission is material if, when the misrepresentation is set aside or the omis*223sion supplied, probable cause to issue the search warrant no longer exists.” Id.
Here, Officer Meyer’s error was not material. The affidavit in support of the search-warrant application listed the tracking number of the suspect package four times. The suspect package bore the tracking number of 1Z R32 82W 01 2590 4877. In one of four instances in which the affidavit lists the tracking number, Officer Meyer listed it as 1Z 9VE 461 NT 9155 0555. The error is not material, and Eichers’s argument fails on the merits.
DECISION
The airmail package was not seized under U.S. Const, amend. IV and Minn. Const, art. I, § 10, when Officer Meyer merely removed it from the airport conveyor belt for a brief visual inspection. Under the totality of circumstances, when Officer Meyer seized the package to subject it to a narcotics dog sniff and searched the package with the assistance of the narcotics dog, he had reasonable, articula-ble suspicion to believe that the package contained contraband. The challenge to the search warrant for contents of the package fails for lack of merit. The district court did not err by denying appellant’s motion to suppress the narcotics found in the airmail package.
Affirmed.

. This court discussed the issue in the unpublished opinion of State v. Lopez, No. C5-00-161, 2000 WL 1468049, at *12 (Minn.App. Oct. 3, 2000). "Unpublished opinions of the Court of Appeals are not precedential.” Minn.Stat. § 480A.08, subd. 3(c) (2010); see Vlahos v. R & I Constr. of Bloomington, Inc., 676 N.W.2d 672, 676 n. 3 (Minn.2004) ("[W]e pause here to stress that unpublished opinions of the court of appeals are not precedential.").


. We do not cite to cases discussing luggage, such as United States v. Va Lerie, 424 F.3d 694 (8th Cir.2005) (en banc) (7 to 5 decision), cert. denied, 548 U.S. 903, 126 S.Ct. 2966, 165 L.Ed.2d 949 (2006), which the district court cited. See 4 Wayne R. LaFave, Search & Seizure § 9.8(e) (5th ed.2012) (citing United States v. LaFrance, 879 F.2d 1, 6 (1st Cir. 1989) (concluding that district court erred when characterizing detention-of-luggage cases and detention-of-package cases as " ‘highly analogous’ " and stating that "the rules developed for luggage detention cases have somewhat limited applicability in matters, like this one, which involve purely pos-sessory interests” because "detention of a traveler's suitcase not only interferes with his possession of the bag itself, but also impinges on a ‘liberty interest in proceeding with his itinerary’ ” (quoting United States v. Place, 462 U.S. 696, 708, 103 S.Ct. 2637, 2645, 77 L.Ed.2d 110 (1983)))). Further, although United States v. Zacher is a package case, we do not refer to Zacher because the case relies on the analysis in Va Lerie. United States v. Zacher, 465 F.3d 336, 338 (8th Cir.2006).